Title: [From Thomas Jefferson to Ralph Izard, 29 January 1785]
From: Jefferson, Thomas
To: Izard, Ralph


[Paris, 29 Jan. 1785. Entry in SJL reads: “Ralph Izard. At the Elms near Charlestown. Acknolege receipt of his of Apr. 27. Send him Biblioth. phys. oecon. by Dr. Bancroft who goes for Lond.—mention method preventing oversetting carriages when axle breaks: improvement in handles of machines as 223:146. Fleury’s windmill: potatoes from seed: Gohier’s screw: machine polychreste:—forte piano organisée—war incertain. Engld. cold to us. Expects to keep our carrying trade. Our confederacy not respected nor esteemed in Eur.—pyratical states preparing against us. Insurances on that account at Lloyd’s—war preferable to tribute—reasons for it—Fayette arrived—Patsy at Panthemont—send me newspapers, journals and acts of assembly via N. Jamieson N. York. I will send in return any papers or publications he pleases—my address.” Not found.]
